DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1, 7, and 18-20.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Interview Summary
The Interview Summary provided by the Examiner on January 31, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Specification
The specification is objected to for the following informalities:
Paragraph 52 recites Equation 1 as AIC = -2ln(L(|x) + 2K. This equation does not include a second closing parenthesis. From Equation 2, it appears that this term should be -2ln(L(|x))
Paragraph 53 recites Equation 2 as including the term -2 ln(|y). From Equation 1, it appears that this term should instead be -2ln(L(|y)).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed had possession of the claimed invention.
As to claims 1-20, the independent claims recite “generate a custom MMM pipeline based on the one or more portions, the training variables and the prior build predictor variable”. This dependency of the MMM pipeline based on the training variables or the prior build variables is not supported by Applicant's initial disclosure. As such, the claim element constitutes new matter.

Claim Rejections - 35 USC § 101 – Abstract Idea
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the 

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
ingested market data comprising data relating to a performance metric

conduct network learning to identify training variables used for model training and prior build predictor variables learned from previous models

generate a custom MMM pipeline based on the one or more portions, the training variables and the prior build predictor variables;

automatically generate a plurality of MMMs based on the custom MMM pipeline, the custom MMM pipeline using ML applied to the ingested market data, wherein each MMM of the plurality of MMMs models an impact of one or more activities on the performance metric;

specify a percentage of the plurality of MMMs to be used to build a unified MMM that models impacts of the one or more activities on the performance metric;

ensemble some or all of the plurality of MMMs based on the specified percentage to determine the unified MMM 

generate a market mix output based on the unified MMM

These steps are abstract in nature because they are directed towards the mathematical relationships associated with creating and operating a mathematical model. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:


one or more servers

data access interface

a processor

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea. As the claims simply use the computer as a tool to perform an abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
non-transitory computer readable medium



STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 25-31 and 110 and figures 1-2 and 7.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 


The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims further include:
computer readable medium

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 



Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (what the Examiner thinks the prior art means and how it applies to what he thinks your claim means).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
The Examiner then sets out how the cited prior art falls within the entirety of the breadth of his interpretation of the specific claim terms or elements (citing as much as possible in the mapping to specific portions of the prior art).
Claim Interpretation
Claim Mapping
Market mix models (MMMs)
No definition given.


Model

Machine-learning (ML)
No definition given.

Understood to be any algorithm used to build a MMM
Optimization loop
Aspect of system where model is automatically updated based upon new learning or data
Ingested market data 
No definition given.

Understood to be any market data in the system
Data

Performance metric
No definition given.

Understood to be any key performance indicator (KPI)
Metric

Data access interface
No definition given.

Understood to be a user interface
Interface

Selectable portions 
No definition given.

Understood to be any portion of the MMM or MMM pipeline the user can pick.
User selection or pick

MMM pipeline
No definition given.

Understood to be a sequence of operations to create a MMM
Computational Engine or Module

Network learning
No definition



End user input
No definition given.

Understood to be any user input
User input

Activity
No definition given.

Understood to be any business or marketing activity which may affect business performance.
Activity

Unified MMM
No definition given.

Understood to be a combined MMM 
which may efficiently uncover direct, indirect, and/or latent relationships in the data.
Combined model

Market mix output
No definition given.

Understood to be any model output
Output

Variable
No definition given.

Understood to be any measurable quantity
Variable

Event
No definition given.

Understood to be any business or marketing activity which may affect business performance.
Activity

Retention and saturation impact information
No definition given.

Understood to be any performance metric
Metric

strength of evidence
No definition given.

Understood to be an assessment of the accuracy of a model
Quality Measure
evidence ratios
A comparison of the accuracy of one model to the accuracy of another model.
Variable selection via Cross Model Validation



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Myr, US 2005/0096963.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A system of generating custom market mix models (MMMs) based on machine-learning (ML), comprising:
one or more data stores to store and manage data including ingested market data, the ingested market data comprising data relating to a performance metric;
Myr (paragraph 109) teaches various data in various databases.

one or more servers to facilitate operations using the data from the one or more data stores;
Myr (paragraph 4) teaches a computerized system.

a MMM subsystem that communicates with the one or more servers and the one or more data stores, the MMM subsystem comprising:
a data access interface to expose selectable portions of a MMM pipeline, and receive an end user input that includes a selection of one or more of the portions to customize the MMM pipeline;
Myr (paragraph 290 and figure 12) teaches a routine for a creating price optimization scenarios, where a scenario is the 

a processor to:
identify the one or more portions of the MMM pipeline based on the end user input;
Myr (paragraphs 292-294 which then correspond to detailed description at paragraphs 303-335) teaches user input when designing a scenario.

conduct network learning to identify training variables used for model training and prior build predictor variables learned from previous models;
Myr (paragraph 184) teaches multiple model and cross model validation. Myr (paragraphs 228-235 and figure 7) teaches unified models and model output.
Myr (paragraphs 124-128) teaches concerning relevant factors. A relevant factor is the functional equivalent of the strength of evidence of the instant application, as a variable which is considered relevant in Myr is one having high data richness (i.e. data strength).
Myr (paragraph 184) teaches selecting which variables are best for use in the model by use of cross model validation. The effect of the cross model validation is to assess the validity 

generate a custom MMM pipeline based on the one or more portions, the training variables and the prior build predictor variables;
Myr (paragraph 290 and figure 12) teaches a routine for a creating price optimization scenarios, where a scenario is the functional equivalent of a MMM pipeline because as it allows the user to shape the process for creating a market model.

automatically generate a plurality of MMMs based on the custom MMM pipeline, the custom MMM pipeline using ML applied to the ingested market data, wherein each MMM of the plurality of MMMs models an impact of one or more activities on the performance metric;
Myr (paragraphs 297-298 which then correspond to detailed description at paragraphs 359-367) teaches creating multiple additional scenarios.

specify a percentage of the plurality of MMMs to be used to build a unified MMM that models impacts of the one or more activities on the performance metric;

Myr does not specifically teach concerning specifying a percentage of the number of scenarios to consider when consolidating into a unified model. However, one having ordinary skill in the art at the time of the application understands from the teaching of Myr concerning a limited number of contributing models is the functional equivalent of a percentage of the plurality of models, as limiting the number of models selected can also be described as being a percentage of the overall total number of models.

ensemble some or all of the plurality of MMMs based on the specified percentage to determine the unified MMM, wherein the processor is further to measure a plurality of strength of evidence measurements for each of the plurality of MMMs and utilize evidence ratios to compare a strength of evidence measurement for a best MMM in the plurality of MMMs and a strength of evidence measurement for other MMMs in the plurality of MMMs;
generate a market mix output based on the unified MMM.


AS TO CLAIM 2 (of 1)
wherein to automatically generate the plurality of MMMs, the processor is further to:
apply ML to some or all of the ingested market data to automatically identify one or more variables that are correlated to the performance metric;
select the one or more variables to be used in the plurality of MMMs.
Myr (paragraphs 282-286 and figure 10) teaches use of automatic system assessment and variable identification.

AS TO CLAIM 3 (of 2)
wherein the one or more variables each relate to an event that is to be correlated to the performance metric based on the applied ML.
Myr (paragraphs 282-286 and figure 10) teaches use of automatic system assessment and variable identification.

AS TO CLAIM 4 (of 3)
wherein the performance metric comprises a sale of a product or service.
Myr (paragraph 32) teaches sale of products.

AS TO CLAIM 5 (of 4)
wherein the one or more variables comprises a marketing activity or a media channel used to market the product or service.
Myr (paragraphs 55 and 117) teaches concerning product promotion.

AS TO CLAIM 6 (of 2)
wherein to automatically generate the plurality of MMMs, the processor is further to:
access retention and saturation impact information that specifies retention and saturation effects of a given media channel, wherein the plurality of MMMs take into account the retention and saturation impact information.
Myr (paragraphs 55 and 117) teaches concerning product promotion.

AS TO CLAIM 7 (of 1)
wherein to automatically generate the plurality of MMMs, the processor is further to:
select one or more previous variables from a ML application that automatically identified the one or more previous variables.
Myr (paragraphs 124-128) teaches concerning relevant factors. A relevant factor is the functional equivalent of the strength of evidence of the instant application, as a variable which is considered relevant in Myr is one having high data richness (i.e. data strength).
Myr (paragraph 184) teaches selecting which variables are best for use in the model by use of cross model validation. The effect of the cross model validation is to assess the validity of each variable against the others and is thus the functional equivalent of evidence ratio of the instant application.

AS TO CLAIM 8 (of 1)
wherein the processor is further to:
filter the plurality of MMMs to generate a subset of the plurality of MMMs based on a quality metric of each MMM of the plurality of MMMs, wherein only the subset of the plurality of MMMs are ensembled to generate the unified MMM.


AS TO CLAIM 9 (of 8)
wherein the unified MMM averages results of the subset of the plurality of MMMs to reduce variance.
Myr (paragraph 184) teaches multiple model and cross model validation. Myr (paragraphs 228-235 and figure 7) teaches unified models and model output.

AS TO CLAIM 10 (of 1)
wherein the data access interface is further to expose an input option to specify a modeling technique to be used to generate the plurality of MMMs; 
wherein the processor is to receive the input option via the data access interface to specify the modeling technique and use the modeling technique to generate the plurality of MMMs.
Myr (paragraphs 292-294 which then correspond to detailed description at paragraphs 303-335) teaches user input when designing a scenario.

AS TO CLAIM 11 (of 1)
wherein the processor is further to:
split the ingested market data into a training dataset and a test dataset;
generate an initial MMM based on the training dataset;
assess a performance of the initial MMM to determine whether to retrain the initial MMM or finalize the initial MMM.
Myr (paragraphs 282-284 and figure 10)

AS TO CLAIM 12 (of 11)
wherein the processor is further to:
determine that the performance of the initial MMM is unsatisfactory;
retrain the initial MMM responsive to the determination that the performance of the initial MMM is unsatisfactory.
Myr (paragraphs 285-286 and figure 11)

AS TO CLAIM 13 (of 11)
wherein the processor is further to:
determine that the performance of the initial MMM is satisfactory;
finalize, based on the training dataset and the test dataset, the initial MMM responsive to the determination that the performance of the initial MMM is satisfactory.


AS TO CLAIM 14 (of 1)
wherein the ML modeling pipeline comprises: 
(i) a data ingestion and exploration to ingest and explore the market data,
(ii) a media impact assessment to assess an impact of media on the performance metric, 
(iii) an interaction assessment to assess indirect path of interactions on the performance metric, and 
(iv) an optimization and simulation to optimize and simulate effects on the unified MMM, and 
wherein each of (i)-(iv) comprises a respective portion that is selectable for inclusion in the custom MMM pipeline.
Myr (paragraphs 291-301 and figure 12)

AS TO CLAIM 15 (of 14)
wherein the processor is further to:
receive a selection of a respective portion of (ii), but not a respective portion of (iii) such that the impact of media is modeled but the impact of the indirect path of interactions on the performance metric is not modeled.
Myr (paragraphs 291-301 and figure 12)

AS TO CLAIM 16 (of 14)
wherein the processor is further to:
receive a selection of a respective portion of (iii), but not a respective portion of (ii), and model, responsive to the selection, the impact of indirect path of interactions on the performance metric but not the impact of media.
Myr (paragraphs 291-301 and figure 12)

AS TO CLAIM 17 (of 14) 
wherein the processor is further to:
receive a selection of a respective portion of (ii) and (iii) and model, responsive to the selection, both the impact of indirect path of interactions and media on the performance metric.
Myr (paragraphs 291-301 and figure 12)

AS TO CLAIMS 18-20 
The claims recite elements substantially similar to those recited in claims 1-17. Thus, the art and rationale of claims 1-17 applies. 

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendment to claims 7 and 20 are sufficient to overcome the previous rejection of those claims under 35 USC 112 and that rejection is therefore withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s previous amendment to claim 18 was sufficient to overcome the rejection under 35 USC 101 Signals and that rejection is withdrawn. However, the rejection under 35 USC 101 Abstract Idea is maintained.

STEP 2A - PRONG ONE ANALYSIS: THE CLAIMS ARE NOT DIRECTED TO THE ABSTRACT IDEA GROUPINGS OF MATHEMATICAL CONCEPTS

Applicant argues based on an apparent conflation of both the classification of claim elements as abstract with the identification of the abstract idea as falling into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.


STEP 2A - PRONG TWO ANALYSIS: FEATURES RECITED IN THE CLAIMS ARE INTEGRATED INTO A PRACTICAL APPLICATION

Applicant argues that the instant claims are directed towards improving the operation of a computer. This argument is unpersuasive because for a claim to integrate a practical application based upon improving the operation of a computer, the claims must be directed towards a general purpose improvement to the overall operation of the computer. This is distinguished from the instant application in that the instant application is directed towards a more efficient algorithm which addressed only one application of the use of the computer, namely MMMs.

STEP 2B ANALYSIS: THE CLAIMS RECITE "SIGNIFICANTLY MORE” THAN AN ABSTRACT IDEA

As discussed above, the analysis of patent eligibility under the Alice/Mayo framework is based upon first identifying 
These additional elements do not rise to the level of “significantly more” than the identified abstract idea because the employ a general purpose computer to implement the abstract idea in a routine and conventional way.

Concerning the rejection under 35 USC 102:
Applicant’s amendment to the independent claims is sufficient to overcome the previous rejection of the claims under 35 USC 102 and that rejection is therefore withdrawn. However, a new ground of rejection under 35 USC 103 is now made rejecting all claims.
Applicant’s arguments concerning the interpretation of “strength of evidence” in the SDR above is persuasive. The SDR has been updated in light of this argument from being a measure of quality of an individual variable (“relevant factors”) to being a measure of quality of an individual model (“quality measure”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Leland Marcus/
Primary Examiner
Art Unit 3623